Exhibit 10.22
Nektar Therapeutics
2008 Equity Incentive Plan
Restricted Stock Unit Grant Notice
(US Participants)
Nektar Therapeutics (the “Company”), pursuant to its 2008 Equity Incentive Plan
(the “Plan”), hereby awards to you, the Participant, the number of Restricted
Stock Units set forth below (“Award”). This Award is subject to all of the terms
and conditions as set forth herein and in the Restricted Stock Unit Agreement
and the Plan, both of which are attached hereto and incorporated herein in their
entirety.

         
Participant:
       
 
 
 
   
Date of Grant:
       
 
 
 
   
Number of Restricted Stock Units:
       
 
 
 
   

     
Vesting Schedule:
 
Subject to the limitations contained herein, the Restricted Stock Units subject
to this Award shall vest as follows: (i)  _____% of the Restricted Stock Units
shall vest on [date], (ii)  _____% of the Restricted Stock Units shall vest on
[date], (iii)  _____% of the Restricted Stock Units shall vest on [date], and
(iv)  _____% of the Restricted Stock Units shall vest on [date].

Additional Terms/Acknowledgements: You acknowledge receipt of, and understand
and agree to, this Restricted Stock Unit Grant Notice, the Restricted Stock Unit
Agreement and the Plan. You further acknowledge that as of the Date of Grant,
this Restricted Stock Unit Grant Notice, the Restricted Stock Unit Agreement and
the Plan set forth the entire understanding between you and the Company
regarding the acquisition of Restricted Stock Units of the Company and supersede
all prior oral and written agreements on that subject with the exception of
(i) Awards previously granted and delivered to you under the Plan, and (ii) the
following agreements only:

                 
 
  Other Agreements:      
 
   
 
         
 
   

                  Nektar Therapeutics:       Participant:
 
 
 
           
By:
                             
 
  Signature           Signature
 
 
 
           
Name:
          Date:    
 
               
 
  Print            
 
 
 
           
Title:
               
 
 
 
           
Date:
               
 
 
 
           

Attachments: Restricted Stock Unit Agreement, 2008 Equity Incentive Plan

 

 



--------------------------------------------------------------------------------



 



Nektar Therapeutics
2008 Equity Incentive Plan
Restricted Stock Unit Agreement
(US Participants)
Pursuant to your Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement (“Agreement”) (collectively, the “Award”),
Nektar Therapeutics (the “Company”) has awarded you, pursuant to its 2008 Equity
Incentive Plan (the “Plan”), the number of Restricted Stock Units as indicated
in the Grant Notice. Defined terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.
The details of your Award are as follows.
1. Vesting. Subject to the limitations contained herein, your Award shall vest
as provided in the Grant Notice, provided that vesting shall cease upon the
termination of your Continuous Service. Any Restricted Stock Units that have not
vested shall be forfeited upon the termination of your Continuous Service.
2. Dividends. You shall not receive any payment or other adjustment in the
number of your Restricted Stock Units for dividends or other distributions that
may be made in respect of the shares of Common Stock to which your Restricted
Stock Units relate.
3. Distribution of Shares of Common Stock. The Company will deliver to you a
number of shares of Common Stock equal to the number of vested shares of Common
Stock subject to your Award on the vesting date or dates provided in your Grant
Notice; provided, however, that the shares of Common Stock subject to your Award
that vest on or prior to the execution of your Grant Notice shall be delivered
as soon as practicable following the date of execution of your Grant Notice; and
provided further, however, that in the event that the Company determines that
you are subject to its policy regarding insider trading of the Company’s stock
and any shares of Common Stock subject to your Award are scheduled to be
delivered on a day (the “Original Distribution Date”) that does not occur during
a “window period” applicable to you, as determined by the Company in accordance
with such policy, then such shares shall not be delivered on such Original
Distribution Date and shall instead be delivered as soon as practicable within
the next “window period” applicable to you pursuant to such policy.
4. Number of Shares. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for capitalization adjustments, as provided in
Section 11(a) of the Plan.
5. Securities Law Compliance. You may not be issued any shares of Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act or (ii) the Company has determined that such
issuance would be exempt from the registration requirements of the Securities
Act. Your Award must also comply with other applicable laws and regulations
governing the Award, and you shall not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

 

 



--------------------------------------------------------------------------------



 



6. Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award. This Agreement shall be deemed to
be signed by the Company and you upon the respective signing by the Company and
you of the Grant Notice to which it is attached.
7. Restrictive Legends. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends, if any, determined by the Company.
8. Transferability. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Common Stock pursuant to
Section 3 of this Agreement.
9. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue such
service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.
10. Unsecured Obligation. Your Award is unfunded, and as a holder of vested
Restricted Stock Units subject to your Award, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares of Common Stock pursuant to Section 3 of this Agreement.
11. Tax Obligations.
(a) At the time the Grant Notice is executed, or at any time thereafter as
requested by the Company, you hereby authorize withholding from payroll and any
other amounts payable to you, and otherwise agree to make adequate provision
for, any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company, if any, which arise in connection with
the Award or the issuance of shares of Common Stock in settlement thereof. The
Company shall have no obligation to deliver shares of Common Stock until the tax
withholding obligations of the Company have been satisfied by you.

 

 



--------------------------------------------------------------------------------



 



(b) The Company may, in its sole discretion, permit or require you to satisfy
all or any portion of the tax obligations by deducting from the shares of Common
Stock otherwise deliverable to you in settlement of the Award a number of shares
of Common Stock having a fair market value, as determined by the Company as of
the date on which the tax obligations arise, not in excess of the amount of such
tax obligations determined by the applicable withholding rates. In the event
that the Company determines that the tax obligations will not be satisfied by
the method described above, you authorize the designated plan administrator, or
any successor plan administrator, to sell a number of shares of Common Stock
that are issued under the Award, which the Company determines is sufficient to
generate an amount that meets the tax obligations plus additional shares, as
necessary, to account for rounding and market fluctuations, and to pay such tax
withholding amounts to the Company. The shares of Common Stock may be sold as
part of a block trade with other Participants of the Plan in which all
Participants receive an average price. Any adverse consequences to you resulting
from the procedure permitted under this Section 11, including, without
limitation, tax consequences, shall be your sole responsibility.
(c) You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of your participation in the Plan. You hereby represent
that you have consulted with any tax consultants you deem advisable in
connection with the Award or disposition of the shares of Common Stock received
under the Award and that you are not relying on the Company for any tax advice.
(d) Payments contemplated with respect to the Award are intended to comply with
the short-term deferral exemption under Section 409A of the Code.
Notwithstanding any contrary provision in the Plan or in the Agreement, if any
provision of the Plan or the Agreement contravenes any regulations or guidance
promulgated under Section 409A of the Code or could cause the Awards to be
subject to additional taxes, accelerated taxation, interest or penalties under
Section 409A of the Code, the Company may, in its sole discretion and without
your consent, modify the Plan and/or the Agreement: (i) to comply with, or avoid
being subject to, Section 409A of the Code, or to avoid the imposition of any
taxes, accelerated taxation, interest or penalties under Section 409A of the
Code, and (ii) to maintain, to the maximum extent practicable, the original
intent of the applicable provision without contravening the provisions of
Section 409A of the Code. This Section 11(d) does not create an obligation on
the part of the Company to modify the Plan or the Agreement and does not
guarantee that the Award will not be subject to interest or penalties under
Section 409A of the Code.
12. Employment Conditions. In accepting the Award, you acknowledge that:
(a) Any notice period mandated under the laws of the local jurisdiction shall
not be treated as service for the purpose of determining the vesting of the
Award; and your right to receive shares of Common Stock in settlement of the
Award after termination of service, if any, will be measured by the date of
termination of your status as an Employee and will not be extended by any notice
period mandated under the local law. Subject to the foregoing and the provisions
of the Plan, the Company, in its sole discretion, shall determine whether your
status as an Employee has terminated and the effective date of such termination.
(b) The vesting of the Award shall cease upon, and no portion of the Award shall
become vested following, your termination as an Employee for any reason except
as may be explicitly provided by the Plan or this Agreement.
(c) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement. Unless
otherwise provided by the Plan or this Agreement, the unvested portion of the
Award at the time of your termination as an Employee will be forfeited.

 

 



--------------------------------------------------------------------------------



 



(d) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.
(e) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.
(f) You are voluntarily participating in the Plan.
(g) The Award is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Affiliate), and
which is outside the scope of your employment contract, if any. In addition, the
Award is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.
(h) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty. If you obtain shares upon settlement of the
Award, the value of those shares may increase or decrease.
(i) No claim or entitlement to compensation or damages arises from termination
of the Award or diminution in value of the Award or shares of Common Stock
acquired upon settlement of the Award resulting from termination of your status
as an Employee (for any reason whether or not in breach of the local law) and
you irrevocably release the Company and each Affiliate from any such claim that
may arise. If, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen then, by signing this Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such a
claim.
13. Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
14. Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
15. Amendment. Nothing in this Agreement shall restrict the Company’s ability to
exercise its discretionary authority pursuant to Section 3 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement.

 

 



--------------------------------------------------------------------------------



 



16. Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery electronic delivery at the e-mail address, if any,
provided for you by the Company, or, upon deposit in the local postal service,
by registered or certified mail, or with a nationally recognized overnight
courier service with postage and fees prepaid, addressed to the other party at
the address of such party set forth in the Grant Notice or at such other address
as such party may designate in writing from time to time to the other party.
(a) The Plan documents, which may include but do not necessarily include: the
Plan, this Agreement, and any reports of the Company provided generally to the
Company’s shareholders, may be delivered to you electronically. In addition, if
permitted by the Company, you may deliver electronically the notices called for
under the Agreement or the Plan to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.
(b) You acknowledge that you have read this Section 16 of this Agreement and
consent to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the notices, as described in the Agreement or the
Plan. You acknowledge that you may receive from the Company a paper copy of any
documents delivered electronically at no cost to you by contacting the Company
by telephone or in writing. You further acknowledge that you will be provided
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, you understand that you must provide the Company or
any designated third party administrator with a paper copy of any documents if
the attempted electronic delivery of such documents fails. You may revoke your
consent to the electronic delivery of documents described in this Section 16 or
may change the electronic mail address to which such documents are to be
delivered (if you have provided an electronic mail address) at any time by
notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, you understand that you
are not required to consent to electronic delivery of documents described in
this Section 16.
17. Miscellaneous.
(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

 



--------------------------------------------------------------------------------



 



(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
18. Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
19. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of Delaware without regard
to such state’s conflicts of laws rules.

 

 